Citation Nr: 1041778	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left foot disability.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for sexual dysfunction.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.  

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for an eye disability.  

5.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.  

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a partial right 
nephrectomy, to include as secondary to herbicide exposure.  

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disability, to include 
as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to 
February 1979.

These matters come to the Board of Veterans' Appeals (Board) 
following rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In January 2008, 
the Veteran testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  At the hearing, the Veteran 
withdrew from appeal the issue of service connection for 
depression; that issue therefore is no longer in appellate 
status.  

This case was remanded by the Board in an action dated in August 
2008.  The case is once again properly before the Board, and the 
Board is satisfied that the Board's remand orders were 
substantially met with respect to the issues decided below.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1990) (there was no 
Stegall violation when there was substantial compliance with the 
Board's remand order).

(Consideration of the appellant's claims relating to prostate 
cancer, residuals of a partial right nephrectomy, and a skin 
disability is deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a September 1995 rating decision, the RO denied service 
connection for a left foot disability; the veteran did not appeal 
the denial of service connection.  

2.  The evidence received since the September 1995 rating 
decision, when considered with the entire record, is not so 
significant that it must be considered in order to fairly decide 
the merits of the left foot disability service connection claim.  

3.  By an October 2002 rating decision, the RO denied service 
connection for sexual dysfunction; the veteran did not timely 
appeal the denial of service connection.  

4.  The evidence received since the October 2002 rating decision 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the sexual 
dysfunction service connection claim, and does not raise a 
reasonable possibility of substantiating the claim.  

5.  By an October 2002 rating decision, the RO denied service 
connection for hypertension; the veteran did not timely appeal 
the denial of service connection.  

6.  The evidence received since the October 2002 rating decision 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the hypertension 
service connection claim, and does not raise a reasonable 
possibility of substantiating the claim.  

7.  By an October 2002 rating decision, the RO denied service 
connection for an eye disability; the veteran did not timely 
appeal the denial of service connection.  

8.  The evidence received since the October 2002 rating decision 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the eye disability 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the September 1995 denial of 
service connection for a left foot disability is not new and 
material; the claim for this benefit is not reopened.  38 C.F.R. 
§ 3.156(a) (2001).  

2.  The evidence received since the October 2002 denial of 
service connection for sexual dysfunction is not new and 
material; the claim for this benefit is not reopened.  38 C.F.R. 
§ 3.156(a) (2010).  

3.  The evidence received since the October 2002 denial of 
service connection for hypertension is not new and material; the 
claim for this benefit is not reopened.  38 C.F.R. § 3.156(a) 
(2010).  

4.  The evidence received since the October 2002 denial of 
service connection for an eye disorder is not new and material; 
the claim for this benefit is not reopened.  38 C.F.R. § 3.156(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Regarding VA's duty to assist, the Board notes that the VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f).  See also Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1342-43 (Fed. Cir. 2003) (PVA) (without the introduction of 
new and material evidence, VA not required to provide a medical 
examination or opinion).  

The Veteran was apprised of VA's duties to both notify and assist 
in correspondence dated in January 2002, August 2004, July 2005, 
and October 2008.  Collectively, these notices apprised the 
Veteran of what the evidence must show to establish entitlement 
to the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, what information VA would assist in 
obtaining on the Veteran's behalf, and of the requirement that 
new and material evidence be presented in order to reopen 
previously denied claims.  See Kent v. Nicholson, 20 Vet.App. 1, 
10 (2006).  The Veteran also was apprised of the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet. 

II.  New and material evidence

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For those claims to reopen a finally decided claim that are 
received prior to August 29, 2001, as the case here as regards 
the left foot claim, evidence is considered to be "new" if it 
was not previously submitted to agency decision makers and it is 
not cumulative or redundant.  The evidence is "material" if it 
bears directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(2001).  New evidence may be found to be material if it provides 
"a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it will 
not eventually convince the Board to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209, 214 (1999), rev'd on other 
grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

The Board notes that the regulation was amended effective for 
claims to reopen that were received on or after August 29, 2001.  
For those, including the instant claims for service connection 
for sexual dysfunction, hypertension, and eye disability, the 
revised regulation defines "new" evidence as evidence not 
previously submitted to agency decision makers, and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2010).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

A.  Left foot

The Veteran's claim for service connection for left foot 
disability was denied in a September 1995 rating decision.  The 
Veteran did not appeal that decision, and it thus is final.  
38 C.F.R. § 20.1103 (2010).  In February 2000 the Veteran 
submitted a written statement that the Board has interpreted as a 
request to reopen his previously denied claim.  No action was 
taken on the veteran's February 2002 request until he again 
submitted a statement in April 2002 that the RO interpreted as a 
request to reopen his claim.  As a result, the RO adjudicated the 
Veteran's petition to reopen the claim for service connection for 
left foot disability under the version of 38 C.F.R. § 3.156(a) in 
effect from August 29, 2001.  Because the Board found the 
Veteran's claim to reopen was originally filed in February 2000, 
it determined in its August 2008 decision that the claim must be 
considered under the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001 (old version).  Thus, the Board remanded 
for readjudication of the Veteran's petition to reopen the claim 
for service connection for left foot disability under the old 
version of 38 C.F.R. § 3.156(a).   On remand the RO readjudicated 
the claim after quoting in the SSOC both the old and the new 
version of 38 C.F.R. § 3.156(a).  While the AOJ did not 
explicitly note that it readjudicated using the old version of 
section 3.156(a), the Board finds that there was substantial 
compliance with the remand order.  This is so because the Veteran 
was notified of the old criteria, and in view of the fact that 
the AOJ found that no new evidence related to this claim had been 
received, the issue of materiality of any new evidence, the 
primary difference between the old and the current criteria, did 
not arise.  Moreover, the Board finds that another remand for an 
explicit adjudication based expressly on the old criteria would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Mason v. Nicholson, 20 Vet.App. 
279, 289 (2006) (a remand would be a superfluous exercise adding 
to an already overburdened system).  

When the Veteran's left foot disability claim was denied by the 
RO in its September 1995 rating decision, denial was based on the 
absence any evidence in the Veteran's STRs of any foot problem.  
VA examinations in 1983 found full range of motion in the ankles 
with normal motor and sensory examination results.  An August 
1993 treatment record from the Veteran's private physician, 
William Jacobs, M.D., noted that the Veteran complained of gout 
in the feet.  There was no information regarding the date of 
onset of the gout; nor was there any suggestion that the gout was 
in any way related to the Veteran's military service.  Thus, at 
the time of the September 1995 rating decision there was medical 
evidence of a current disability, identified by Dr. Jacobs as 
gout in the feet.  However, there was no medical evidence of in-
service incurrence or aggravation of any foot injury or disease, 
and no medical evidence of a nexus between the current disability 
and any in-service disease or injury.  See Caluza, supra.  Thus, 
in order to reopen this service connection claim there must be 
presented new and material medical evidence showing an in-service 
incurrence of the Veteran's gout, and medical evidence of a nexus 
between the current disability and an in-service disease or 
injury, including as secondary to a service-connected disability.  

At the time of the September 1995 rating decision the pertinent 
evidence of record consisted of the Veteran's STRs; his original 
claim; VA treatment records, including examination reports; and 
treatment records from the Edgewater Hospital, Union Health 
Service, Swedish Covenant Hospital, and Drs. Jacobs, Oliveros, 
and Jusay.  

The pertinent evidence received since the September 1995 rating 
decision consists of additional argument; duplicates from the 
Veteran's STR file; treatment records (some of which are 
duplicates of earlier submitted records) from Union Health 
Service, Swedish Covenant Hospital, and Drs. Oliveros and Jacobs; 
a transcript of the Veteran's January 2008 hearing; and copies of 
entries in the Veteran's service personnel records.  

Review of the newly submitted records reveals that a great many 
are duplicates of records that were in the case file at the time 
of the September 1995 rating decision, and therefore do not 
constitute new evidence.  Review of those records that are, in 
fact, new to the record, reveals that none is material because 
none relates to the missing elements at the time of the September 
1995 denial of service connection.  The newly received records 
contain no medical evidence of in-service incurrence or 
aggravation of an injury or disease related to the Veteran's 
feet, and no medical evidence of a nexus between the Veteran's 
claimed left foot disability and any in-service disease or 
injury.  

Thus, while some of the evidence is new to the record, none of it 
addresses the etiology of the Veteran's claimed left foot 
disability.  The new records consequently are not, either alone 
or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the underlying claim.  In view of the 
foregoing, the Board finds that new and material evidence 
adequate to reopen the previously denied claim of service 
connection for a left foot disability has not been received, and 
the application to reopen will therefore be denied.  



B.  Sexual dysfunction

The Veteran's sexual dysfunction service connection claim was 
denied in a rating decision dated in October 2002.  An attempt to 
appeal was not received until December 2003, more than one year 
after the issuance of the rating decision, and more than 60 days 
after the March 2002 issuance of the SOC.  The substantive appeal 
thus was untimely.  38 C.F.R. § 20.302(b) (2010).  The Veteran's 
claim to reopen was received in May 2005.  Therefore, reopening 
the claim requires application of the current criteria found at 
38 C.F.R. § 3.156(a) (2010).  

When the Veteran's sexual dysfunction claim was first adjudicated 
by the RO in October 2002, the claim was denied because there was 
no medical evidence of any sexual dysfunction during the period 
of the Veteran's military service.  Moreover, according to the 
report of a July 2002 VA examination, while the Veteran 
complained of erectile dysfunction, there was no medical evidence 
of a nexus between the Veteran's sexual dysfunction and his 
military service.  The RO also found that service connection on a 
secondary basis was not warranted because the Veteran's type 2 
diabetes mellitus was not service connected.  Thus, in order to 
reopen this claim, there must be presented new and material 
evidence showing sexual dysfunction during the period of the 
Veteran's military service, and medical evidence of a nexus 
between the Veteran's sexual dysfunction and his military 
service, including as secondary to a service-connected 
disability.  

At the time of the October 2002 rating decision the pertinent 
evidence of record consisted of the Veteran's STRs; his original 
claim; VA treatment records, including examination reports; and 
treatment records from the Edgewater Hospital, Union Health 
Service, Swedish Covenant Hospital, and Drs. Jacobs, Oliveros, 
and Jusay.  

The pertinent evidence received since the October 2002 rating 
decision consists of additional argument; duplicates from his STR 
file; treatment records, some of which are duplicates of earlier 
submitted private medical records; a transcript of the Veteran's 
January 2008 hearing; and copies of entries in the Veteran's 
service personnel records.    

Review of the newly submitted records reveals that a great many 
are duplicates of records that were in the case file at the time 
of the October 2002 rating decision, and therefore do not 
constitute new evidence.  Review of those records that are, in 
fact, new to the record, reveals that none is material because 
none relates to the missing elements at the time of the October 
2002 denial of service connection.  The newly received records 
contain no medical evidence of in-service incurrence or 
aggravation of an injury or disease related to the Veteran's 
claimed sexual dysfunction, and no medical evidence of a nexus 
between the Veteran's claimed sexual dysfunction and any in-
service disease or injury.  Thus, while some of the evidence is 
new to the record, none of it addresses the etiology of the 
Veteran's claimed sexual dysfunction disability.  The new 
evidence consequently does not, either by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.  
In view of the foregoing, the Board finds that new and material 
evidence adequate to reopen the previously denied claim of 
service connection for sexual dysfunction has not been received, 
and the application to reopen will therefore be denied.  

C.  Hypertension

The Veteran's hypertension service connection claim was denied in 
the rating decision dated in October 2002, and, as was the case 
with his sexual dysfunction claim, his appeal was untimely.  The 
claim to reopen was received in May 2005, requiring the 
application of the current criteria found at 38 C.F.R. § 
3.156(a).  

When the Veteran's hypertension claim was first adjudicated by 
the RO in October 2002, the claim was denied because, while there 
was medical evidence from a VA examination that the Veteran's 
blood pressure was poorly controlled, resulting in a diagnosis of 
hypertension, there was no medical evidence of any elevated blood 
pressure readings in the Veteran's STRs.  Moreover, the VA 
medical examiner opined that the Veteran's hypertension was not 
related to his military service.  The RO also found that there 
was no etiologic relationship between the Veteran's current 
hypertension and his non-service-connected partial nephrectomy, 
status-post renal cell carcinoma.  Thus, in order to reopen this 
claim, there must be presented new and material evidence showing 
hypertension or related symptoms during the period of the 
Veteran's military service, and medical evidence of a nexus 
between the Veteran's hypertension and his military service, 
including as secondary to a service-connected disability.  

At the time of the October 2002 rating decision the pertinent 
evidence of record consisted of the Veteran's STRs; his original 
claim; VA treatment records, including examination reports; and 
treatment records from the Edgewater Hospital, Union Health 
Service, Swedish Covenant Hospital, and doctors Jacobs, Oliveros, 
and Jusay.  

The pertinent evidence received since the October 2002 rating 
decision consists of additional argument; duplicates from the 
Veteran's STR file; treatment records, some of which are 
duplicates of earlier submitted private medical records; a 
transcript of the Veteran's January 2008 hearing; and copies of 
entries in the Veteran's service personnel records.  

Review of the newly submitted records reveals that a great many 
are duplicates of records that were in the case file at the time 
of the October 2002 rating decision, and therefore do not 
constitute new evidence.  Review of those records that are, in 
fact, new to the record, reveals that none is material because 
none relates to the missing elements at the time of the October 
2002 denial of service connection.  The newly received records 
contain no medical evidence of in-service incurrence or 
aggravation of an injury or disease related to the Veteran's 
claimed hypertension, and no medical evidence of a nexus between 
the Veteran's hypertension and any in-service disease or injury.  
Thus, while some of the evidence is new to the record, none of it 
addresses the etiology of the Veteran's hypertension disability.  
The new evidence consequently does not, either by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.  
In view of the foregoing, the Board finds that new and material 
evidence adequate to reopen the previously denied claim of 
service connection for hypertension has not been received, and 
the application to reopen will therefore be denied.  

D.  Eye disability

The Veteran's eye disability service connection claim was also 
denied in the rating decision dated in October 2002, and, as was 
the case with the preceding claims, his appeal was untimely.  The 
claim to reopen was received in May 2005, requiring the 
application of the current criteria found at 38 C.F.R. § 3.156(a) 
in order to reopen the previously denied claim.  

The Veteran's eye disability claim was first adjudicated by the 
RO in October 2002 as a claim for service connection for diabetic 
retinopathy.  The claim was denied because the Veteran's STRs 
contained no evidence of a history of, treatment for, or 
diagnosis of any eye condition while in service.  The RO also 
noted that, because there was no evidence that the Veteran had 
type 2 diabetes that was related to service, service connection 
for diabetic retinopathy on a secondary basis to type II diabetes 
could not be established.  As the Board found in its August 2008 
decision, because the RO found no evidence that any eye 
disabilities were related to service, it must be concluded that 
the October 2002 rating decision adjudicated the question of 
service connection for an eye disability, to include diabetic 
retinopathy.  Though the rating decision did not specifically 
mention it, a July 2002 eye examination diagnosed non-insulin 
dependent diabetes without diabetic retinopathy in either eye, 
longstanding posterior vitreal detachment in each eye, 
astigmatism/presbyopia in both eyes, and suspicion of glaucoma.  
Thus, in order to reopen this claim, there must be new and 
material evidence showing eye complaints and/or treatment during 
the period of the Veteran's military service, and medical 
evidence of a nexus between at least one of the Veteran's 
diagnosed eye disorders and his military service.  

At the time of the October 2002 rating decision the pertinent 
evidence of record consisted of the Veteran's STRs; his original 
claim; VA treatment records, including examination reports; and 
treatment records from the Edgewater Hospital, Union Health 
Service, Swedish Covenant Hospital, and Drs. Jacobs, Oliveros, 
and Jusay.  

The pertinent evidence received since the October 2002 rating 
decision consists of additional argument; duplicates from his STR 
file; treatment records, some of which are duplicates of earlier 
submitted private medical records; a transcript of the Veteran's 
January 2008 hearing; and copies of entries in the Veteran's 
service personnel records.  

Review of the newly submitted records reveals that a great many 
are duplicates of records that were in the case file at the time 
of the October 2002 rating decision, and therefore do not 
constitute new evidence.  Review of those records that are, in 
fact, new to the record, reveals that none is material because 
none relates to either of the missing elements at the time of the 
October 2002 denial of service connection.  The newly received 
records contain no medical evidence of in-service incurrence or 
aggravation of an injury or disease related to the Veteran's 
claimed eye disability(ies), and no medical evidence of a nexus 
between any of the Veteran's eye disabilities and any in-service 
disease or injury.  Thus, while some of the evidence is new to 
the record, none of it addresses the etiology of any of the 
Veteran's eye disabilities.  The new evidence consequently does 
not, either by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  In view of the 
foregoing, the Board finds that new and material evidence 
adequate to reopen the previously denied claim of service 
connection for an eye disability has not been received, and the 
application to reopen will therefore be denied.  


ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for a left foot disability, 
the application to reopen is denied.  

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for sexual dysfunction, the 
application to reopen is denied.  

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for hypertension, the 
application to reopen is denied.  

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for an eye disability, the 
application to reopen is denied.  


REMAND

Certain diseases associated with exposure to herbicide agents, 
including type 2 diabetes mellitus, prostate cancer, and 
chloracne or other acneform disease consistent with chloracne, 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).  A veteran who served "in the Republic of Vietnam" 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's claims for service connection for prostate cancer, 
residuals of a partial right nephrectomy, and for a skin 
disability are all based, at least in part, on his contention 
that he was exposed to herbicides while serving aboard the 
coastal minesweeper USS Widgeon (MSC-208) during the Vietnam war.  
He contends that while serving aboard USS Widgeon, the ship was 
in port at Cam Ranh Bay, the Republic of Vietnam, and that while 
in port he went ashore on liberty, and was also transferred to a 
hospital there for treatment of an injury incurred aboard ship.  

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the United States 
Court of Appeals for Veterans Claims (Court or Veterans Court) 
held, among other things, that the VA regulation implementing a 
statute providing for presumption of service connection for 
herbicide exposure in the case of veterans who "served in the 
Republic of Vietnam" during the Vietnam War must be read to 
include service in the waters near the shore of Vietnam, without 
regard to actual visitation or duty on land in the Republic of 
Vietnam.  VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  On April 13, 
2007, the Veterans Court issued an order in Ribaudo v. Nicholson, 
21 Vet. App. 137 (2007) (per curiam order), which stayed VA's 
adjudication of all cases potentially impacted by Haas until such 
time as the Federal Circuit issued a mandate in the pending 
appeal of the Haas decision.  Because the record does not contain 
direct evidence showing that the Veteran actually set foot on 
land in the Republic of Vietnam, the instant claim was included 
in the stay.     

In a 2008 decision, the Federal Circuit overturned the Veterans 
Court, holding that VA reasonably interpreted 38 U.S.C. § 1116 as 
requiring service on the landmass of Vietnam in order to 
establish presumptive service connection for certain specified 
diseases.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S.Ct. 1002 (2009).  As a result, after the Supreme 
Court declined to hear the Haas appeal, the stay in adjudication 
of claims affected by the Veterans Court's holding in Haas was 
lifted on January 22, 2009.  Claims involving averred exposure to 
herbicide agents while serving aboard ships off the shores of 
Vietnam, including the Veteran's claims for service connection 
for prostate cancer, for residuals of a partial right 
nephrectomy, and for a skin disability, may now be adjudicated.  

The Veteran has been requested to, but has not, submitted any 
specific evidence supporting his averment that his ship was in 
port in Vietnam or that he actually set foot ashore in Vietnam.  
The Veteran also has not been able to provide a specific 
timeframe during which he alleges that his ship was in port, 
which is necessary for a search of records by the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)).  
Previously, this would have ended the Board's inquiry.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
a one-way street; a veteran cannot passively wait for help where 
he may or should have information essential in obtaining 
evidence).  

However, after the Federal Circuit's Haas decision and VA's 
subsequent lifting of its stay, the VA Compensation and Pension 
(C&P) Service issued a Compensation and Pension Bulletin in 
January 2010 that bears directly on the Veteran's three claims 
related to exposure to herbicides.  The bulletin extended the 
presumption of herbicide exposure based on service "in the 
Republic of Vietnam" to include certain veterans not previously 
considered to have the requisite service.  Specifically, the 
bulletin includes among those who served "in the Republic of 
Vietnam" those Navy veterans who served on specific vessels 
known to have conducted "brown water" operations during the 
Vietnam war.  The Veteran's ship, USS Widgeon (MSC 208), is not 
among those listed in the bulletin.  However, since it is evident 
to the Board that the list included in the January 2010 C&P 
bulletin was only a preliminary list, and that others will 
probably be added, the Board will remand these three issues so 
that the AOJ can determine if the USS Widgeon (MSC-208) ever 
conducted "brown water" operations in Vietnam that would 
warrant including it on the list first announced in the January 
2010 C&P bulletin.  

The Veteran also contends that he was transferred to a hospital 
ashore at Cam Ranh Bay for treatment of an injury.  Previous 
attempts to have him provide a narrow time frame during which the 
averred hospitalization occurred have not been successful.  Since 
these issues are being remanded for the above-stated purpose, the 
AOJ will be asked to again seek corroboration of the averred 
Vietnamese port visits and hospitalization.  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The Veteran should be asked to provide 
verifying statements from any shipmates or 
other persons (buddy statements) who can 
provide direct corroborative evidence that 
he did in fact go ashore in Vietnam from 
the USS Widgeon (MSC-208) or while being 
treated at a military medical facility at 
Cam Ranh Bay for injuries sustained aboard 
ship.

2.  The Veteran should also be asked to 
provide the approximate dates-limited to a 
60-day period(s)-that the USS Widgeon 
stopped at any Vietnamese port to take on 
provisions and/or fuel.  The Veteran should 
also be asked to provide the approximate 
dates-within a 60-day window-that he 
received inpatient treatment at a military 
medical facility at Cam Ranh Bay following 
injuries he received aboard the USS 
Widgeon.

3.  The AOJ must take the steps necessary, 
including but not limited to a search 
through the JSRRC and the Naval Historical 
Center/National Archives, to determine 
whether the Veteran's ship, the USS Widgeon 
(MSC-208), ever conducted "brown water" 
operations while serving in the Vietnam 
war, or was ever in a Vietnamese port 
during that time, and, if so, take any 
appropriate actions vis-à-vis the January 
2010 or subsequently issued C&P bulletin(s) 
identifying "brown water" ships.  

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals   


 Department of Veterans Affairs


